DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the application received on 26 June 2019. Claims 1-5 are pending. 
Priority
The claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior art of record in the parent application has been reviewed. 
Information Disclosure Statement
The IDS received on 26 June 2019 has been considered. 
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: whether alone or in combination, the prior art of record does not disclose or teach every limitation recited by independent claim 1. Claims 2-5 are considered allowable at least for their dependence on claim 1.
The closest discovered prior art, US 2016/0082806 A1 to Park, discloses a vehicle having an air-conditioning system including a thermoelectric device disposed between the vehicle interior space and the vehicle exterior space, but does not disclose or suggest a vehicle having a thermoelectric device for generating electricity disposed between a vehicle interior surface and a vehicle occupant. 

Any comments considered necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871.  The examiner can normally be reached on weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Berona can be reached on (571)272-6909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD MELTON/Primary Examiner, Art Unit 3669